IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ANA SIERRA, Individually and as         )
Managing Member of FRESH HOT            )
BAGELS, LLC, and FRESH HOT              )
BAGELS, LLC,                            )
                                        )
     Plaintiffs/Appellants,             )
                                        )
           v.                           )   C.A. No. N14A-03-009 JAP
                                        )
RICHARD CASTILLO,                       )
                                        )
     Defendant/Appellee.                )


                      RULE TO SHOW CAUSE

      It appearing to the court that:

     1. Appellants Sierra and Fresh Hot Bagels brought suit in the

Court of Common Pleas against Appellee Castillo for Castillo’s

alleged breach of a promissory note executed in connection with the

sale of a bagel shop to Castillo.       Appellants are represented by

counsel; appellee is not represented and has not entered an

appearance in this appeal. Nonetheless the court questions its own

jurisdiction to hear this appeal.

     2. The record reflects that this appeal was filed prior to entry

of a final judgment in the Court of Common Pleas.         Sierra and
Fresh Hot Bagels obtained a default judgment against Castillo in

2012 in the court-below. Two years later, in that court, Castillo

moved to vacate that default and on March 7, 2014 the Court of

Common Pleas granted his motion.1 On March 17, 2014 Sierra and

Fresh Hot Bagels filed their Notice of Appeal which recites that they

are appealing from the Court of Common Pleas’ order of March 7,

2014. The record contains no indication that the Court of Common

Pleas entered a final judgment on the matter prior to the filing of

the notice of the instant appeal. To the contrary, on April 3, 2014

(three weeks after the filing of the Notice of Appeal) the Court of

Common Pleas notified the parties that a trial on the merits would

take place on August 21, 2014.

        3.    It is settled that this court lacks jurisdiction to hear

interlocutory appeals.            In Anderson v. R.A. Midway Towing2 the

Delaware Supreme Court wrote:

               While the Delaware Constitution confers
               jurisdiction upon this Court to decide
               interlocutory appeals, it does not confer such
               jurisdiction upon the Superior Court. The
               Superior Court has statutory authority to
               decide appeals from decisions of the Court of
               Common Pleas. However, such statutory
1   The Court of Common Pleas scheduled a trial on the merits to begin on August 21, 2014.
2   2006 WL 197806 (Del. July 14, 2006).

                                              2
                authority is limited to “any final order, ruling,
                decision or judgment” of the Court of Common
                Pleas. Because the Court of Common Pleas
                had not yet entered a final judgment in this
                matter, the Superior Court was without
                jurisdiction to enter an order dismissing the
                case.3

        Wherefore, Appellants shall show cause in writing on or before

April 25, 2017 why their appeal should not be dismissed for lack of

jurisdiction.


        It is SO ORDERED.




                                                _________________________
April 13, 2017                                     John A. Parkins, Jr.
                                                   Superior Court Judge




oc: Prothonotary

cc: Andres Gutierrez de Cos, Esquire, Andres de Cos LLC,
    Wilmington, Delaware
    Richard Castillo, pro se, Bear, Delaware



3   Id. at *2 (footnotes omitted).

                                        3